DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant only refers to “the motor” in all 3 claims. It is unclear which motor (first or second) is being referred to in these claims. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babka et al. US 6161881 (hereinafter referred to as Babka), and further in view of Rommel US 4881436 (hereinafter referred to as Rommel). 

Regarding claim 1, Babka teaches a system for locking a position of an operable sash (120) in a window frame (113/116), the system comprising: 
a rotating element (310) configured to rotate about an element axis (pivot axis of rotating element), when operated;
a sweep cam (320/324), wherein the sweep cam is configured to rotatably engage a keeper (121);
a sweep cam gear (620) engaged with the sweep cam, wherein the sweep cam gear is pivotally rotatable about a sweep cam axis (at center of 620/320) extending through a center of the sweep cam gear (see fig.5-6) and through the sweep cam, such that rotation of the sweep cam gear about the sweep cam axis pivotally rotates the sweep cam about the sweep cam axis, wherein at least a portion (324 portion, see fig5-6) of the sweep cam extends further from the sweep cam axis than an outer perimeter of the sweep cam gear (see fig.5-6); and
wherein the sweep cam and the sweep cam gear are fixed in position relative to each other about the sweep cam axis, and wherein the sweep cam and sweep cam gear rotate only about the sweep cam axis to engage the keeper (fig.5-6); 

(NOTE: Dependent claims that are included in the combination of Babka in view of Rommel are included below for clarification purposes.)
Babka teaches a manual actuator of the system to actuate movement, i.e. the actuator is a handle 330, and the rotating element – 310- is connected to said actuator 330, and further teaches the concept that the handle is not required and can be replaced with an electric motor (col. 4, lines 35-41), however, Babka does not explicitly show:
 the first and second motors, nor does it explicitly show the rotating element connected to the first motor and the second motor, wherein the first motor and the second motor are positioned on opposite ends of the rotating element along the element axis, and wherein the first motor and the second motor are configured to rotate the rotating element about the element axis when operated. 
Babka further does not teach: 
 (claim 21) wherein the first motor and the second motor are aligned with each other along the element axis.

Rommel teaches the concept of a system comprising:
a first motor (left 40) and a second motor (right 40); 
a rotating element (14,18) configured to rotate about an element axis (the rotational axis of rotating element), the rotating element connected to the first motor and the second motor, wherein the first motor and the second motor are positioned on opposite ends (fig1) of the rotating element along the element axis, and wherein the first motor and the second motor are configured to rotate the rotating element about the element axis, when operated.

(claim 21) wherein the first motor and the second motor are aligned with each other along the element axis;
(claim 7 – see claim 7 rejection below) further comprising a controller (42 Rommel), with the controller communicatively connected to the first motor and the second motor (Rommel).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the manual operation of the device of Babka with the two motors, wherein: the rotating element connected to the first motor and the second motor, wherein the first motor and the second motor are positioned on opposite ends of the rotating element along the element axis, and wherein the first motor and the second motor are configured to rotate the rotating element about the element axis when operated, and (claim 21) wherein the first motor and the second motor are aligned with each other along the element axis, the system further comprising a controller, with the controller communicatively connected to the first motor and the second motor, as taught by Rommel, in order to automate a manual activity by providing an actuating system that is completely symmetrical and thereby avoids torsion induced faults by other motor configurations (Rommel, col.5 lines 64-67) since it has been held that the replacement of a manual operation with an automatic operation is a design consideration within the skill of the art. (MPEP 2144)

Regarding claim 21, Babka (and further in view of Rommel) further teaches the system (claim 21) wherein the first motor and the second motor are aligned with each other along the element axis (Rommel fig. 1). 

claim 23, Babka (and further in view of Rommel) further teaches the system of claim 1 wherein the spur gear axis is aligned with the sweep cam axis (Babka fig.1). 

Claims 2, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babka et al. US 6161881 (hereinafter referred to as Babka) and Rommel US 4881436 (hereinafter referred to as Rommel), as applied to claim 1 above, and further in view of Piltingsrud US 6139070 (hereinafter referred to as Piltingsrud). 

Regarding claim 2, Babka (and further in view of Rommel) teaches gears (Rommel) however does not teach wherein the rotating element comprises at least one of a worm gear or a lead screw. 
Babka in view of Rommel further does not teach: 
(claim 4) the system  further comprising a housing, wherein the first motor and the second motor, the rotating element, the sweep cam, and the spur gear are disposed within the housing and the housing is configured to be attached proximate a top rail  of the operable sash.
(claim 5) further comprising a housing, wherein the first motor and second motor, the rotating element, the sweep cam, and the spur gear are disposed within the housing and the housing is configured to be attached proximate a top rail of the operable sash.

Piltingsrud teaches a system:
(claim 2) wherein the rotating element comprises at least one of a worm gear (70) and lead screw (Piltingsrud teaches worm gear).
(claim 4) wherein the motor, the rotating element, the sweep cam, and the spur gear (Piltingsrud 72) are disposed within a top rail (not explicitly labeled, see fig.1, where the system is installed) of the operable sash; 


It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the combined device of Babka and Rommel with the rotating element comprises at least one of a worm gear or lead screw, the system wherein the first motor and second motor, the rotating element, the sweep cam, and the spur gear are disposed within a top rail of the operable sash and the system further comprising a housing, wherein the first motor and second motor, the rotating element, the sweep cam, and the spur gear are disposed within the housing and the housing is configured to be attached proximate a top rail of the operable sash, a concept as taught by Piltingsrud in order to create a reduction gear set for the actuator (motor) set up and provide a protective housing for the system (Piltingsrud col. 4 lines 22-25) to prevent damage from environmental conditions. 

Regarding claim 4, Babka in view of Rommel & Piltingsrud teaches the system of claim 1, wherein the first motor and second motor(both motors – Rommel), the rotating element (Piltingsrud), the sweep cam (Babka), and the spur gear (Babka) are disposed within a top rail  (not explicitly labeled, see Piltingsrud fig.1, where the system is installed) of the operable sash. (Babka fig1-6, Piltingsrud fig.1-3,7)

Regarding claim 5, Babka in view of Rommel & Piltingsrud teaches the system of claim 1, further comprising a housing (Piltingsrud 40), wherein the first motor and the second motor (both motors- Rommel), the rotating element (Piltingsrud), the sweep cam (Babka), and the spur gear (Babka) are disposed within the housing and the housing is configured to be attached proximate a top rail (not 

Claims 6-8, are rejected under 35 U.S.C. 103 as being unpatentable over Babka et al. US 6161881 (hereinafter referred to as Babka) and Rommel US 4881436 (hereinafter referred to as Rommel), as applied to claim 1 above, and Piltingsrud US 6139070 (hereinafter referred to as Piltingsrud), as applied to claim 5 above, and further in view of Tame US 4796932 (hereinafter referred to as Tame). 

Regarding claim 6, the combination of Babka, Rommel, and Piltingsrud teaches the system of claim 5, however, the combination of Babka, Rommel and Piltingsrud does not teach the system further comprising a contact disposed on the housing, wherein the contact is communicatively connected to the motor. 
	Tame teaches a system for locking, the system further comprising a contact (Tame 114) disposed on the housing, wherein the contact is communicatively connected to the motor. (Tame fig.4-6, col. 4 lines 6-33). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the combined device of Babka, Rommel and Piltingsrud with the concept of using a contact disposed on the housing, wherein the contact is communicatively connected to the motor, as taught by Tame, in order to energize the motor via a controller (Tame col. 4 lines 6-33). 

Regarding claim 7, the combination of Babka, Rommel, and Piltingsrud teaches the system of claim 5, further comprising a controller (42 Rommel), with the controller communicatively connected to the first motor and the second motor (Rommel), however, Rommel does not explicitly teach the controller 
Tame teaches the concept of a system for locking a sash (Tame, panel), wherein the controller (Tame 140 + cables that directly connects 140 to 115/118/128/22 – see fig. 1-2) disposed in (the cables are inserted into the housing – see fig.2, and therefore is considered to be disposed in the housing) the housing (Tame 115/118/128/22) and a contact (Tame, 114) disposed on (114 is on the surface of 115/118 – see fig.4, and therefore is considered to be disposed on the housing) the housing, wherein the controller is communicatively connected to the motor and the contact. (Tame fig. 4-6)
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the combined device of Babka, Rommel, and Piltingsrud with the placement of the controller in the housing, and the addition of a contact disposed on the housing, wherein the controller is communicatively connected to the motor and the contact, as taught by Tame, in order to energize the motor via the controller based on the detected position of the sash (Tame, see col.  col. 4 lines 6-33).

Regarding claim 8, the combined device of Babka and Rommel teaches the system of claim 1, however does not teach it further comprising a switch operatively connected to the motor. 
Tame teaches a system for locking a sash (Tame, panel) further comprising a switch (Tame 114) operatively connected to the motor. (Tame fig.4-6)
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the combined device of Babka and Rommel with the addition of a switch operatively connected to the motor, in order to detect movement of the sash. (Tame col. 4 line 6-33, switch detects movement of the panel) 
Allowable Subject Matter
Claims 22,24-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 22 & 24, the spur gear axis and sweep cam axis of Babka are not offset from each other. They are coaxial. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.
Regarding claim 25, the element axis is not orthogonal to said spur gear axis and sweep cam axis, to reorient it would destroy the Babka reference. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.
Regarding claim 26, Babka does not a first spur gear and a second spur gear wherein the first spur gear and second spur gear both meshes with the rotating element and sweep cam gear. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.
Claim 32-33 are allowed.
Regarding claim 32, Babka does not a first spur gear and a second spur gear wherein the first spur gear and second spur gear both meshes with the rotating element and sweep cam gear. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2,4-8,21,23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to systems of locking.
Related but not applied prior art: 
Martin US 4493235: Does not teach the two motors positioned on opposite ends of the rotating element along the element axis. 
Choi et al. US 20130184112: Does not teach the two motors positioned on opposite ends of the rotating element along the element axis.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.F.A./
Examiner
Art Unit 3675



/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675